DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed on 6/21/2022.  Claims 1-9 and 11-19 are pending and have been examined.  Claims 10 and 20 have been canceled.  Claims 1, 6, 8-9, 11, 16 and 18-19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of the following informalities: 
In regards to claim 6, line 5 amend “the register file” to “a register file” as to correct a minor antecedent basis issue as there is no prior recitation of “a register file” as the applicant has amended claim 1 to remove the limitations discussing a register file.  (note:  the antecedent basis issue does not rise to a level of indefiniteness as defined by 35 USC 112(b), however the limitation should be amended as to improve readability of the claim)
In regards to claim 16, line 5 amend “the register file” to “a register file” as to correct a minor antecedent basis issue as there is no prior recitation of “a register file” as the applicant has amended claim 11 to remove the limitations discussing a register file.  (note:  the antecedent basis issue does not rise to a level of indefiniteness as defined by 35 USC 112(b), however the limitation should be amended as to improve readability of the claim)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi PGPUB No.:  2016/0274916 (cited on PTO-892 filed on 3/2/2021) and further in view of “Exploiting Data Forwarding to Reduce the Power Budget of VLIW Embedded Processors”, hereby referred to as Sami.

	In regards to claim 11, Kobayashi teaches “A processor comprising a plurality of hardware components arranged in an instruction set architecture” ([0127-0128 and Fig. 5]:  wherein a VLIW processor comprises a plurality of execution units arranged in a VLIW architecture) “the processor configured to perform operations comprising:  allocating a plurality of forwarding registers with respect to execution of an instruction” ([0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to execution of  a VLIW instruction word (See Fig. 5)) “and performing arithmetic operations based on the instruction with data input from multiple ways of the instruction set architecture such that the plurality of forwarding registers are utilized to deliver forwarding information from different ways of the instruction set architecture” ([0127-0128 and 0132-0133]:  wherein the VLIW processor performs arithmetic operations in each of the slots based on the VLIW instruction word with data input from multiple slots of an instructions set architecture such that the plurality of pipeline registers are utilized to deliver forwarded operands from different slots of the instruction set architecture (See Figs. 5 and 7-8 for clarity)) “wherein the plurality of forwarding registers comprise: a first register for first forwarding of a first way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5)) “a second register for first forwarding of a second way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein a P-EX2 is a first forwarding register in a second slot (slot 2 of Fig. 5))
	Kobayashi does not teach “An apparatus”, “executing a compiler to allocate a plurality of forwarding registers with respect to execution of an instruction”, “a third register used in second forwarding of the first way or slot, and a fourth register used in second forwarding of the second way or slot, and wherein, during arithmetic operations:  each operand forwarded by the third register is received from and forwarded by the first register, and each operand forwarded by the fourth register is received from and forwarded by the second register.” Kobayashi teaches bypassing data between different VLIW slots by bypassing pipeline stage data from execute and writeback stages, and also teaches an explicit execute stage register used for forwarding data.  However, Kobayashi does not explicitly teach a writeback stage including a pipeline register, and therefore does not teach an explicit third and fourth register for forwarding data from a writeback stage in a first and second slot.
	Sami teaches “An apparatus” (see abstract:  wherein an embedded system is disclosed), “executing a compiler to allocate a plurality of forwarding registers with respect to execution of an instruction” (See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited (also see abstract))  “a third register used in second forwarding of the first way or slot, a fourth register used in second forwarding of the second way or slot” (See Section 2 and See fig. 1:  wherein a 4 way VLIW architecture is disclosed and it includes a plurality of pipeline registers.  In particular an MEM/WB stage register for a first way is included and an MEM/WB stage register for a second way would be disclosed (Note:  the base reference Kobayashi teaches that each slot includes its own pipeline and therefore the combination of references would teach slot 1 and slot 2 of Kobayashi including an MEM/WB stage and the overall combination of references would teach the limitation above)) “and wherein, during arithmetic operations:  each operand forwarded by the third register is received from and forwarded by the first register, and each operand forwarded by the fourth register is received from and forwarded by the second register.” (See Fig. 1 and Section 2:  wherein during arithmetic operations each operand forwarded by a MEM/WB stage register of a first way is received from and forwarded to the MEM/WB stage register by an EX/MEM stage register.  For example, an arithmetic operation in a first way can be performed by ALU1 receiving data forwarded from the MEM/WB stage register through MEM/EX path.  The data in the MEM/WB stage register is sent in the pipeline from EX/MEM register as data in a pipeline moves through each stage (i.e. data that does not require processing by the LSU stage is moved from the EX/MEM stage register to the MEM/WB stage register unchanged).  Similarly, each operand forwarded by a MEM/WB stage register of a second way is received from and forwarded to the MEM/WB stage register by an EX/MEM stage register of the second way)
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of forwarding registers in Kobayashi to be performed by a compiler in a system as taught in Sami.  It would have been obvious to one of ordinary skill in the art because using a compiler in a system to determine forwarding register allocation limits hardware overhead and optimizes power in a processor (See section 2 of Sami).
	It would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipelined slots of Kobayashi to include a forwarding register in their respective writeback stages as the writeback stage of the pipeline of Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using pipeline registers in between stages as taught in Sami) to a known device (pipelined slots of the VLIW processor of Kobayashi) to yield predictable results (including pipeline registers in writeback stages of pipelines in VLIW slots) in order to ensure that instructions in different stages of a pipeline do not interfere with one another. (MPEP 2143, Example D) Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating pipeline registers of the pipeline in Kobayashi as to have a pipeline register in each stage used for forwarding) (In re Harza, 124 USPQ 378 (CCPA 1960). (See MPEP 2144.04 VI B)

	Claim 1 is similarly rejected on the same basis as claim 11 above as claim 1 is the method claim corresponding to the apparatus of claim 11 above.


	In regards to claim 12, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein, in performing the arithmetic operations, the processor is capable of delivering forwarding information to one or more hardware components of the processor from different ways of the instruction set architecture through the plurality forwarding registers.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein the performing of the arithmetic operations in the VLIW processor comprises forwarding operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers (See Figs. 5 and 7-8 for further clarity))

	Claim 2 is similarly rejected on the same basis as claim 12 above as claim 2 is the method claim corresponding to the apparatus of claim 12 above.


	In regards to claim 13, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami thus far does not explicitly teach “resolves data hazard between the different ways of the instruction set architecture”.  Kobayashi does teach bypassing data between different slots in a VLIW architecture.  However, Kobayashi does not explicitly teach that the bypassing resolves data hazards.
	Sami teaches “resolves data hazard between the different ways of the instruction set architecture”. (abstract and Section1:  wherein forwarding data using pipeline registers in a VLIW architecture resolves data hazards (Note:  Kobayashi teaches bypassing between different slots; this reference is brought in to teach that register bypassing resolves data hazards))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operand bypassing in Kobayashi to be used to resolve data hazards as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of correcting errors caused by data hazards in a pipeline.

	Claim 3 is similarly rejected on the same basis as claim 13 above as claim 3 is the method claim corresponding to the apparatus of claim 13 above.

	In regards to claim 16, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein, in  delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami thus far does not teach “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.”
	Sami teaches “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.” (See Section 2 and Fig. 1: wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a register file when write back is inhibited)
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	Claim 6 is similarly rejected on the same basis as claim 16 above as claim 6 is the method claim corresponding to the apparatus of claim 16 above.

	In regards to claim 17, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein, in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami thus far does not teach “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a next stage.”
	Sami teaches “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a next stage.” (Sami: See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	Claim 7 is similarly rejected on the same basis as claim 17 above as claim 7 is the method claim corresponding to the apparatus of claim 17 above.

	
	In regards to claim 18, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein the processor uses the first register for data forwarding for a first way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) used for first forwarding of a first slot of a VLIW architecture) “wherein the processor uses the second register for data forwarding for a second way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5) for data forwarding for a second slot of the VLIW architecture)  “wherein the instruction set architecture comprises a very-long-25Attorney Docket No.: MDTK.0148USInventorship: Wei-Che Hsu et al.instruction-word (VLIW) architecture” (Kobayashi [0126-0127]: wherein a VLIW architecture is disclosed) “and wherein, in executing the compiler to allocate the plurality of forwarding registers, the processor executes the compiler to provide the instruction for execution in the VLIW architecture.” (Sami:  See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers).  Wherein running (executing) the compiler schedules instructions for execution in a VLIW architecture (also see abstract))


	Claim 8 is similarly rejected on the same basis as claim 18 above as claim 8 is the method claim corresponding to the apparatus of claim 18 above.


	In regards to claim 19, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in performing the arithmetic operations, the processor is capable of:  performing a first operation on a first operand and a second operand to provide a first result which is stored in the first register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot 1 performs a first operation on a first and second operand to provide a first result to P-EX1 (See Figs. 5 and 7-8 for further clarity)) “performing a second operation on a third operand and a fourth operand to provide a second result which is stored in the second register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot  2 performs a second operation on a third and fourth operand to provide a second result to P-EX2 (See Figs. 5 and 7-8 for further clarity)))) “and performing a third operation using the first result and the second result as operands to provide a third result by forwarding the first result and the second result to a functional unit that performs the third operation.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a first result to slot3 and P-EX-2 can forward a second result to slot3 such that the execution unit of slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 stages (See Figs. 5 and 7-8 for further clarity))


	Claim 9 is similarly rejected on the same basis as claim 19 above as claim 9 is the method claim corresponding to the apparatus of claim 19 above.

5.	Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Sami and further in view of Menon, PGPUB No.:  2008/0016327.

	In regards to claim 14, the overall combination Kobayashi and Sami teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami does not teach “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.”
	Menon teaches “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.” ([0066-0068, 0073-0074 and 0097]: wherein using explicit forwarding registers as operands eliminates the need to use a compare network in a detection logic to compare operands with forwarding results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme and reducing hardware and power consumption in a processor (Menon [0073 and 0097]).

	Claim 4 is similarly rejected on the same basis as claim 14 above as claim 4 is the method claim corresponding to the apparatus of claim 14 above.


	In regards to claim 15, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein, in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami does not teach “delivering the forwarding information without additional encoding bit fields.”
	Menon teaches “delivering the forwarding information without additional encoding bit fields.” ([0073-0075]: wherein using explicit forwarding registers allows forwarded data to be delivered without additional encoding bit fields because the instruction directly specifies the forwarding registers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme (Menon [0073]).

	Claim 5 is similarly rejected on the same basis as claim 15 above as claim 5 is the method claim corresponding to the apparatus of claim 15 above.


Response to Arguments
6.	Applicant’s arguments, see pages 10-11, filed on 6/21/2022, with respect to the 35 USC 112(a), (b) and (d) rejections have been fully considered and are persuasive.  Therefore, the previous 35 USC 112(a), (b) and (d) rejections have been withdrawn. 

7.	Applicant’s arguments, see pages 11-20 of the remarks filed on 6/21/2022, with respect to the previous 35 USC 103 rejections have been fully considered and are partially persuasive.  Therefore, the previous 35 USC 103 rejections of claims 1-20 in view of Asato, Menon and Sami have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Kobayashi and Sami.
	Furthermore, dependent claims 2-9 and 12-19 are similarly argued based at least on their dependency from claims 1 and 11, and therefore remain rejected based at least on their dependency from claims 1 and 11 above.

8.	 Applicant argues the amended claims 1 and 11, on pages 19-20 of the remarks filed on 6/21/2022, in the substance that:
	“Neither Menon nor Sami remedies the above-identified deficiency of Asato, especially since there does not appear to be any mention or hint in Sami or Menon of a plurality of forwarding registers including first, second, third and fourth registers that are configured such that, during operation, each operand forwarded by the third register (FWD1_0) is received from and forwarded by the first register (FWDO_0), and each operand forwarded by the fourth register (FWD1_1) is received from and forwarded by the second register (FWDO_1). In particular, Asato, Menon and Sami, even when combined, still fail to teach or suggest a plurality of forwarding registers comprising: (1) a first register used in first forwarding of a first way or slot, (2) a second register used in first forwarding of a second way or slot, (3) a third register used in second forwarding of the first way or slot, and (4) a fourth register used in second forwarding of the second way or slot, such that, during arithmetic operations: (i) each operand forwarded by the third register is received from and forwarded by the first register, and (ii) each operand forwarded by the fourth register is received from and forwarded by the second register. 
 	Therefore, each of Claims 1 and 11, as amended, is allowable over the prior art including the purported combination of Asato, Menon and Sami.”

It appears the applicant is arguing above that neither Menon nor Sami cure the deficiencies of Asato because they additionally do not mention “a plurality of forwarding registers including first, second, third and fourth registers that are configured such that, during operation, each operand forwarded by the third register (FWD1_0) is received from and forwarded by the first register (FWDO_0), and each operand forwarded by the fourth register (FWD1_1)”.  The examiner first notes that the reference Kobayashi has been introduced in the 103 rejection to teach the claimed first and second forwarding registers (see Figs.1 and 5 of Kobayashi:  wherein P-EX1 is a first forwarding register of a first slot and wherein P-EX2 is a second forwarding register of a second slot).  While Kobayashi teaches forwarding data from each pipelined slot of the VLIW architecture using the P-EX registers and other bypass buses/paths it does not teach using additional third and fourth pipeline registers for forwarding.  However, Sami discloses a 4-way VLIW architecture wherein each way is pipelined and each way includes two interstage registers used for forwarding (i.e. two forwarding registers EX/MEM register and MEM/WB register) (See Section 2 and Fig 1 of Sami).  Therefore, the combination of Kobayashi and Sami would teach first, second, third and fourth forwarding registers; wherein Kobayashi teaches a first and second forwarding register (P-EX registers) and Sami would teach a third and fourth register (MEM/WB registers of a first and second way of the VLIW architecture) (See Section 2 of Sami).
	The applicant further argues that Menon nor Sami disclose forwarding registers “such that, during operation, each operand forwarded by the third register (FWD1_0) is received from and forwarded by the first register (FWDO_0), and each operand forwarded by the fourth register (FWD1_1)”.  Therefore, the applicant is arguing that Menon nor Sami teach “(i) each operand forwarded by the third register is received from and forwarded by the first register, and (ii) each operand forwarded by the fourth register is received from and forwarded by the second register” as claimed.
	However, the examiner respectfully disagrees with the applicant’s assertions above because the combination of Kobayashi and Sami would teach such a forwarding.
For example, Sami teaches that each way of a 4-way VLIW architecture includes two forwarding registers EX/MEM and MEM/WB, and each of the forwarding registers are located in a pipeline and operand data that is stored in the EX/MEM interstage register is forwarded to the MEM/WB interstage register.  Therefore, each operand forwarded by the MEM/WB register is received from the EX/MEM register forwarding the operand to the MEM/WB register (See Sami, Section 2 and Fig. 1).  Said another way based on the pipelined structure of each way of Sami data is propagated through each pipeline stage to a next pipeline register, therefore the operand data propagated to MEM/WB register is forwarded from the EX/MEM register.  Each way of the VLIW architecture would include an EX/MEM register and MEM/WB register and therefore Sami would teach a second way including a MEM/WB register that receives data forwarded from an EX/MEM register.  
	Furthermore, Kobayashi teaches a VLIW architecture with pipelined ways and the combination of Kobayashi and Sami would teach an additional pipeline stage register, such as a MEM/WB register being added to each way of Kobayashi.  The P-EX registers of Kobayashi and the additional MEM/WB registers would operate as the pipeline registers of Sami (i.e. forwarding data from EX/MEM to a MEM/WB register).  Therefore, the combination of Kobayashi and Sami would teach “each operand forwarded by the third register is received from and forwarded by the first register, and (ii) each operand forwarded by the fourth register is received from and forwarded by the second register” as claimed.
	In conclusion, the combination of Kobayashi and Sami would teach the newly amended independent claims.

9.	The examiner suggests the applicant amend the independent claims to discuss a combination of operations that can be performed in the independent claims as to move prosecution forward.  For example, the independent claims appear to be disclosing an operation as discussed in scenario 400E of Fig. 4E and paragraph [0034].  However, the VLIW architecture of the disclosure can perform operations from Figs. 4A-4K.  Therefore, claiming a combination of scenarios and the various uses of the forwarding registers in the independent claims would move prosecution forward.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183